Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ioana Davies on May 3, 2022.

Claim 14 is amended as follows:
14.	(Currently Amended) The Method of claim [[2]]1, wherein the anthracycline is idarubicin administered at a dose between about 1 mg/m2/day and about 25 mg/m2/day.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a corrected notice of allowability replacing the previous notice of allowability issued April 12, 2022 .  This application is a national stage application of PCT/US16/57036, filed October 14, 2016, which claims benefit of provisional applications 62/255253, filed November 13, 2015, and 62/242267, filed October 15, 2015.
Claims 1, 5-16, and 25-33 are pending in this application.
Claims 1, 5-16, and 25-33 as amended are examined on the merits herein.  

The pending claims are seen to be allowable for the same reasons of record in the notice of allowability issued April 12, 2022.  In particular as described previously the declaration of Susan Pandya under 37 CFR 1.132 submitted February 25, 2022, and accompanying non-patent literature references, establish that the claimed therapy is unexpectedly safe and effective compared to other attempts to add further therapeutic agents to conventional cytarabine/anthracycline combination chemotherapy, overcoming any prima facie case of obviousness against the claims based on the existence of the individual therapeutic agents separately in the art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        5/3/2022